DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract is more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is directed to a spunbonded nonwoven fabric comprising a non-pressure bonding portion (line 4).  Claim 9, however, does not recite that the fabric includes pressure bonded regions.  It is therefore unclear whether the fabric is partially bonded as recited in [0018] of the specification and dependent claim 10 (i.e., compression bonding ratio of 5-40%) or whether the claim encompasses unbonded fabrics (i.e., fabrics with only unbonded regions).  For purposes of examination, claim 9 is being construed as being directed to fabrics which are partially thermal bonded and include bonded and unbonded regions as disclosed in the specification ([0018] of the specification).  Claims 10-14 and 17-26 depend either directly or indirectly from claim 9 and are therefore also indefinite for at least the reasons set forth above with respect to claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hane (Japanese Patent Publication No. JP 2011-005455 A cited in IDS submitted February 26, 2019; machine language translation provided and cited below) in view of Haggard et al. (U.S. Patent No. 6,471,910 B1).
Regarding claim 9, Hane discloses a spunbonded nonwoven fabric (pg. 7, 5th full ¶ of Hane, spunbond nonwoven fabric) comprising thermoplastic fibers (pg. 5, 1st full ¶ of Hane, fabric made from thermoplastic fibers), wherein the thermoplastic fibers are conjugate fibers in which a low-melting polymer having a melting point lower by 10 to 140°C than that of a high-melting polymer is provided around the high- melting polymer (pg. 5, 1st full ¶ of Hane, m 10-140 ℃ lower than a high melting polymer is disposed around the high melting polymer).
Hane does not specifically disclose that the spunbonded nonwoven fabric has a non-pressure bonding portion having an apparent density of 0.20 to 0.60 g/cm3.  Hane, however, discloses that the fabric is partially thermocompression bonded forming low and high density portions and that the low density portions have a fiber density of 0.1-0.5 (pg. 2, 2nd full ¶ of Hane).  According to the specification, apparent density (g/cm3) of non-pressure bonding portion = [basis weight (g/m2)]/[thickness (mm) ] x 103.  Fiber density as defined in Hane is apparent density divided by fiber density which is 1.38 g/cc (pg. 9, definition of fiber density).  Using the polymer density of 1.38, low density portions have a fiber density of 0.1-0.5 correspond to apparent density of 0.138 – 0.69 g/cc (apparent density = 1.38 x fiber density).  Hane therefore discloses fabrics having an apparent density of non-pressure bonding portions range (i.e., >0.138-0.69 g/cc) that overlaps with that recited in claim 9 (i.e., 0.2-0.6 g/cc) which would render the claimed apparent density range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Hane also does not disclose that an air permeability satisfies formula (1) of claim 9.  Hane, however, discloses partially thermocompression bonded spunbonded nonwoven fabrics having unbonded regions with apparent densities as recited in claim 1 (pg. 2, 2nd full ¶ of Hane; see analysis of apparent density above).  In addition, Hane discloses fabrics having basis weights of 40-180 g/m2 (¶ spanning pp. 6-7 of Hane), thicknesses of 0.05-0.5 mm (pg. 7, 1st full ¶ of Hane) and which are partially thermocompression bonded at an area ratio of 10-50% (pg. 4, 1st 2; thickness of 0.02 to 0.50 mm; [0038] of the specification: compression bonding ratio of 5 to 40%).  Given the close structural similarity between the fabrics of Hane and disclosed by the applicant as having the recited air permeability characteristics, the fabrics of Hane would necessarily possess the same permeability characteristics as those recited in claim 9.  Hane also discloses increasing the thickness of the fabric to reduce excessive permeation of polymer solutions cast on the fabric (pg. 7, 1st full ¶ of Hane).  Hane therefore provides motivation to reduce the permeability of the fabric in order to reduce penetration by the polymer solution.  The air permeability ranges recited in claim 9 are less than or equal to the calculated amount and therefore include fabrics having low air permeability.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide fabrics having reduced air permeability including those which have air permeabilities as recited in claim 9 in order to reduce penetration by polymer solutions as taught by Hane (pg. 7, 1st full ¶ of Hane).  
Hane also does not specifically disclose that a long axis length of a fiber cross section of the non-pressure bonding portion is a and a short axis length thereof is b, a fiber flatness a/b is 1.5 to 5.  Hane, however, discloses that the fibers can have a flat cross section (pg. 5, 3rd full ¶ of Hane).  Haggard discloses nonwoven spunbonded fabrics formed from ribbon shaped fibers having an aspect ratio of at least approximately 3.0 defined as the ratio of length to width (Abstract; 6:49-54 of Haggard).  According to Haggard, fabrics made from such fibers have greater strength and stretchability in the machine direction (5:11-13 of Haggard).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the 
Regarding claim 10, Hane does not specifically disclose that a compression bonding ratio of the spunbonded nonwoven fabric is 5 to 40%.  Hane, however, discloses that the fabric is partially thermocompression bonded at an area ratio of 10-50% (pg. 4, 1st full ¶ of Hane).  Hane therefore clearly teaches a partial bonding range (i.e., 10-50%) that overlaps with that recited in claim 10 (i.e., 5-40%) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claims 11 and 17, Hane does not specifically disclose that a basis weight of the spunbonded nonwoven fabric is 10 to 150 g/m2.  Hane, however, discloses fabrics having basis weights of 40-180 g/m2 (¶ spanning pp. 6-7 of Hane).  Hane therefore clearly teaches a basis weight range (i.e., 40-180 g/m2) that overlaps with that recited in claims 11 and 17 (i.e., 10 to 150 g/m2) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claims 12, 18 and 19, Hane does not specifically disclose that a single fiber fineness of the thermoplastic fibers is 0.5 to 3 dtex.  Hane, however, discloses fibers having a diameter of 7-50 µm (¶ spanning pp. 1-2 of Hane) and which have a density of 1.38 g/cc (pg. 9 prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claims 13 and 20-22, Hane discloses that the thermoplastic fibers are polyester fibers (¶ spanning pp. 1-2 of Hane).
Regarding claims 14 and 23-26, Hane discloses separation membrane support comprising the spunbonded nonwoven fabric according to claim 9 (Abstract of Hane, separation membrane; see analysis of claims 9-13 above).
Regarding claim 15, Hane discloses a method of producing a spunbonded nonwoven fabric comprising steps (a) to (c) sequentially in this order: (a) spinning, from a spinneret (pg. 7, 5th full ¶ of Hane, spunbond nonwoven fabric; pg. 7, 6th full ¶ of Hane, plastic extruded from nozzle in spunbond process; nozzle through which fibers are spun is a spinneret), a conjugate fiber in which a low-melting polymer having a melting point lower by 10 to 140°C than that of a high-melting polymer is provided around the high-melting polymer (pg. 5, 1st full ¶ of Hane, composite fiber with low melting polymer having a Tm 10-140 ℃ lower than a high melting polymer is disposed around the high melting polymer); (b) stretching the spun conjugate fibers by suction flow using a high-speed suction gas and collecting the fibers on a moving net conveyor to form the collected fibers into a nonwoven web (pg. 7, 6th full ¶ of Hane); and (c) partially thermally bonding the obtained nonwoven web at a temperature lower by 5 to 80°C than st full ¶ of Hane, temperature of roll during partial bonding 30-70 ℃ lower than Tm of low melting polymer).
Hane does not specifically disclose that the spinneret has a rectangular discharge orifice having an aspect ratio (long side length/short side length) of 1.6 to 8.  Moreover, Hane discloses that the fibers can have a flat cross section (pg. 5, 3rd full ¶ of Hane) but does not disclose the shape or aspect ratio of the orifice through which the fibers are spun.  Haggard discloses nonwoven spunbonded fabrics formed from ribbon shaped fibers having an aspect ratio of at least approximately 3.0 defined as the ratio of length to width (Abstract; 6:49-54 of Haggard).  According to Haggard, the fibers are spun through a spinneret having a slot shaped or rectangular orifice (FIG. 7, 7:23-25 of Haggard).  Although Haggard discloses an orifice having an aspect ratio of 30, Haggard discloses that this aspect ratio is non-limiting (7:25-27 of Haggard).  In addition, Haggard discloses using a spinneret having an aspect ratio of 30 to produce filaments having aspect ratios of up to 30 (FIG. 9, 7:25-30 of Haggard).  Since Haggard discloses filaments having aspect ratios of as low as 3 (6:49-52 of Haggard), one of skill in the art would have been motivated to use spinnerets having slot shaped orifices having aspect ratios of about 3 or more including aspect ratios in the claimed range of 1.6 to 8 since Haggard establishes that slot shaped spinnerets can produce fibers having about the same aspect ratio as the spinneret orifice (FIGS. 7 and 9, 7:25-30 of Haggard).  According to Haggard, fabrics made from such ribbon shaped fibers have greater strength and stretchability in the machine direction (5:11-13 of Haggard).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a spinneret having an orifice with an aspect ratio of about 3 or more including orifices with aspect ratios in the claimed range of 1.6-8 to provide the flattened fibers with an aspect ratio of at least 3 as taught by Haggard (6:49-54 of Haggard).  One of skill in the prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 16, Hane discloses that the thermoplastic fibers are polyester fibers (¶ spanning pp. 1-2 of Hane).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/            Examiner, Art Unit 1746